Exhibit 10.1

EXECUTION COPY

SECOND SUPPLEMENTAL INDENTURE

SECOND SUPPLEMENTAL INDENTURE (this “Second Supplemental Indenture”), dated as
of August 13, 2013, among Live Nation Entertainment, Inc., a Delaware
corporation (the “Issuer”), the guarantors listed on the signature pages hereto
(the “Guarantors”) and The Bank of New York Mellon Trust Company, N.A., as
trustee under the Indenture referred to below (the “Trustee”).

W I T N E S SE T H

WHEREAS, the Issuer initially issued $225,000,000 aggregate principal amount of
7.000% Senior Notes due 2020 (the “Existing Notes”) under an indenture, dated as
of August 20, 2012 (as amended and supplemented through the date of this Second
Supplemental Indenture, the “Indenture”), among the Issuer, the Guarantors party
thereto and the Trustee;

WHEREAS, Section 2.02 of the Indenture provides that the Issuer may issue
additional Notes (the “Additional Notes”) under the Indenture subject to certain
conditions set forth in the Indenture;

WHEREAS, the Issuer wishes to issue an additional $200,000,000 aggregate
principal amount of its 7.000% Senior Notes due 2020 as Additional Notes under
the Indenture (the “New Notes” and together with the Existing Notes, the
“Notes”);

WHEREAS, pursuant to Sections 9.01(e) and 9.06 of the Indenture, the Issuer, the
Guarantors and the Trustee are authorized to execute and deliver this Second
Supplemental Indenture.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the Issuer,
the Guarantors and the Trustee mutually covenant and agree for the equal and
ratable benefit of the Holders of the Notes as follows:

1. CAPITALIZED TERMS. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

2. AMOUNT OF NEW NOTES. The aggregate principal amount of New Notes to be
authenticated and delivered under the Indenture on August 13, 2013 is
$200,000,000.

3. TERMS OF NEW NOTES. The New Notes to be issued as Additional Notes under the
Indenture and pursuant to this Second Supplemental Indenture shall:

(a) be issued as part of the existing class of Existing Notes previously issued
under the Indenture, and the New Notes and the Existing Notes shall be a single
class for all purposes under the Indenture, including, without limitation,
waivers, amendments, redemptions and offers to purchase;

(b) be issued on August 13, 2013, at a purchase price of 104.5% of the principal
amount, plus accrued interest from March 1, 2013, and shall otherwise have the
same terms and conditions in all respects as the Existing Notes issued on
August 20, 2012, except for the issue date;



--------------------------------------------------------------------------------

(c) be issuable in whole in the form of Global Notes to be held by the
Depositary and in the form, including appropriate transfer restriction legends,
provided in Exhibit A to the Indenture; and

(d) (x) in the case of the Restricted Global Note, initially bear the CUSIP
number of 538034AF6 and ISIN number of US538034AF69, and (y) in the case of the
Regulation S Global Note, initially bear the CUSIP number of U53897AC5 and ISIN
number of USU53897AC53.

4. AMENDMENT TO SECTION 10.05; RELEASES FROM GUARANTEES. Section 10.05(3)(ii) of
the Indenture is hereby amended to replace the reference to “Section 4.07(b)(2)”
with “Section 4.09(b)(2)”.

5. REAFFIRMATION AND RATIFICATION OF INDENTURE, GUARANTEES AND NOTES; SECOND
SUPPLEMENTAL INDENTURE PART OF INDENTURE. Except as expressly set forth herein,
this Second Supplemental Indenture shall not by implication or otherwise limit,
impair, constitute a waiver of, or otherwise affect the rights and remedies of,
the Holders under the Indenture or Notes and shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Indenture or Notes, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. This
Second Supplemental Indenture shall apply to and be effective only with respect
to the provisions of the Indenture or Notes specifically referred to herein.
Each and every term, condition, obligation, covenant and agreement contained in
the Indenture, including the Guarantees contained therein, and Notes is hereby
ratified and re-affirmed in all respects and shall continue in full force and
effect.

6. NO PERSONAL LIABILITY OF DIRECTORS, OWNERS, EMPLOYEES, INCORPORATORS AND
STOCKHOLDERS. No director, owner, officer, employee, incorporator or stockholder
of the Issuer, the Guarantors or any of their Affiliates, as such, shall have
any liability for any obligations of the Issuer, the Guarantors or any of their
Affiliates under the Notes, the Guarantees, the Indenture or this Second
Supplemental Indenture or for any claim based on, in respect of, or by reason
of, such obligations or their creation. Each Holder of the Notes by accepting a
Note waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the New Notes.

7. GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE
USED TO CONSTRUE THIS SECOND SUPPLEMENTAL INDENTURE, THE NOTES (INCLUDING THE
NEW NOTES) AND THE GUARANTEES WITHOUT GIVING EFFECT TO APPLICABLE PRINCIPLES OF
CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.

8. COUNTERPART ORIGINALS. This Second Supplemental Indenture may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Second Supplemental Indenture by telecopy or other
electronic imaging means shall be as effective as delivery of a manually
executed counterpart of this Second Supplemental Indenture.

9. HEADINGS. The headings of Sections hereof have been inserted for convenience
of reference only, are not to be considered a part hereof and shall in no way
modify or restrict any of the terms or provisions hereof.

 

-2-



--------------------------------------------------------------------------------

10. THE TRUSTEE. The recitals contained herein are made by the Issuer and the
Guarantors, and not by the Trustee, and the Trustee assumes no responsibility
for the correctness thereof. The Trustee makes no representation as to the
validity or sufficiency of this Second Supplemental Indenture. All rights,
protections, privileges, indemnities and benefits granted or afforded to the
Trustee under the Indenture shall be deemed incorporated herein by this
reference and shall be deemed applicable to all actions taken, suffered or
omitted by the Trustee under this Second Supplemental Indenture.

[Signature Pages Follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed as of the date first written above.

 

Very truly yours,

LIVE NATION ENTERTAINMENT, INC.,

as Issuer

By:   /s/ Michael Rowles   Name: Michael Rowles  

Title: Executive Vice President,

General Counsel and Secretary

SIGNATURE PAGE TO SECOND SUPPLEMENTAL INDENTURE



--------------------------------------------------------------------------------

CONNECTICUT PERFORMING ARTS PARTNERS By:  

NOC, INC.,

a general partner

By:   /s/ Kathy Willard   Name: Kathy Willard  

Title: Executive Vice President, Chief

Financial Officer and Assistant

Secretary

 

By:  

CONNECTICUT AMPHITHEATER

DEVELOPMENT CORPORATION,

a general partner

By:   /s/ Kathy Willard   Name: Kathy Willard  

Title: Executive Vice President, Chief

Financial Officer and Assistant

Secretary

SIGNATURE PAGE TO SECOND SUPPLEMENTAL INDENTURE



--------------------------------------------------------------------------------

BILL GRAHAM ENTERPRISES, INC.

CELLAR DOOR VENUES, INC.

COBB’S COMEDY INC.

CONNECTICUT AMPHITHEATER DEVELOPMENT

CORPORATION

CONNECTICUT PERFORMING ARTS, INC.

EVENING STAR PRODUCTIONS, INC.

EVENT MERCHANDISING INC.

FILLMORE THEATRICAL SERVICES

FLMG HOLDINGS CORP.

HARD EVENTS LLC

IAC PARTNER MARKETING, INC.

LIVE NATION LGTOURS (USA), LLC

LIVE NATION MARKETING, INC.

LIVE NATION MTOURS (USA), INC.

LIVE NATION TOURING (USA), INC.

LIVE NATION USHTOURS (USA), LLC

LIVE NATION UTOURS (USA), INC.

LIVE NATION WORLDWIDE, INC.

MICROFLEX 2001 LLC

NEW YORK THEATER, LLC

NOC, INC.

SHORELINE AMPHITHEATRE, LTD.

THE V.I.P. TOUR COMPANY

TICKETMASTER ADVANCE TICKETS, L.L.C.

TICKETMASTER CHINA VENTURES, L.L.C.

TICKETMASTER EDCS LLC

TICKETMASTER L.L.C.

TICKETMASTER MULTIMEDIA HOLDINGS LLC

TICKETMASTER NEW VENTURES HOLDINGS, INC.

TICKETMASTER-INDIANA, L.L.C.

TICKETWEB, LLC

TM VISTA INC.

TNA TOUR II (USA) INC.

By:   /s/ Kathy Willard   Name: Kathy Willard  

Title: Executive Vice President, Chief

Financial Officer and Assistant

Secretary

SIGNATURE PAGE TO SECOND SUPPLEMENTAL INDENTURE



--------------------------------------------------------------------------------

HOB BOARDWALK, INC.

HOB CHICAGO, INC.

HOB ENTERTAINMENT, LLC

HOB PUNCH LINE S.F. CORP.

HOUSE OF BLUES ANAHEIM RESTAURANT CORP.

HOUSE OF BLUES CLEVELAND, LLC

HOUSE OF BLUES CONCERTS, INC.

HOUSE OF BLUES DALLAS RESTAURANT CORP.

HOUSE OF BLUES HOUSTON RESTAURANT CORP.

HOUSE OF BLUES LAS VEGAS RESTAURANT CORP.

HOUSE OF BLUES LOS ANGELES RESTAURANT

CORP.

HOUSE OF BLUES MYRTLE BEACH RESTAURANT

CORP.

HOUSE OF BLUES NEW ORLEANS RESTAURANT CORP.

HOUSE OF BLUES ORLANDO RESTAURANT CORP.

HOUSE OF BLUES RESTAURANT HOLDING CORP.

HOUSE OF BLUES SAN DIEGO RESTAURANT CORP.

LIVE NATION CHICAGO, INC.

LIVE NATION CONCERTS, INC.

LIVE NATION MID-ATLANTIC, INC.

By:   /s/ Michael Rowles   Name: Michael Rowles   Title: President

CAREER ARTIST MANAGEMENT LLC

FRONT LINE MANAGEMENT GROUP, INC.

ILA MANAGEMENT, INC.

LIVE NATION MERCHANDISE, INC.

LIVE NATION TICKETING, LLC

LIVE NATION VENTURES, INC.

MORRIS ARTISTS MANAGEMENT LLC

SPALDING ENTERTAINMENT, LLC

VECTOR MANAGEMENT LLC

VECTOR WEST, LLC

VIP NATION, INC.

By:   /s/ Michael Rowles   Name: Michael Rowles  

Title: Executive Vice President, General

Counsel and Secretary

SIGNATURE PAGE TO SECOND SUPPLEMENTAL INDENTURE



--------------------------------------------------------------------------------

LIVE NATION – HAYMON VENTURES, LLC

LIVE NATION BOGART, LLC

LIVE NATION STUDIOS, LLC

LN ACQUISITION HOLDCO LLC

MICHIGAN LICENSES, LLC

MUSICTODAY, LLC

WILTERN RENAISSANCE LLC

By:  

LIVE NATION WORLDWIDE, INC.,

its sole member

By:   /s/ Kathy Willard   Name: Kathy Willard  

Title: Executive Vice President, Chief

Financial Officer and Assistant

Secretary

EVENTINVENTORY.COM, INC.

NETTICKETS.COM, INC.

OPENSEATS, INC.

PREMIUM INVENTORY, INC.

SHOW ME TICKETS, LLC

TICKETSNOW.COM, INC.

TNOW ENTERTAINMENT GROUP, INC.

By:   /s/ Kathy Willard   Name: Kathy Willard  

Title:Executive Vice President and Assistant

Secretary

HOB MARINA CITY, INC.

HOUSE OF BLUES SAN DIEGO, LLC

By:   /s/ Kathy Willard   Name: Kathy Willard  

Title: Executive Vice President and

Chief Accounting Officer

SIGNATURE PAGE TO SECOND SUPPLEMENTAL INDENTURE



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON TRUST

COMPANY, N.A.,

as Trustee

By:   /s/ Teresa Petta   Name: Teresa Petta   Title: Vice President

SIGNATURE PAGE TO SECOND SUPPLEMENTAL INDENTURE